NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                  Submitted January 14, 2019*
                                   Decided January 16, 2019



                                              Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge



No. 17-3412                                                     Appeal from the United
                                                                States District Court for the
MARTIN J. HOFFMAN,                                              Northern District of Illinois,
     Plaintiff-Appellant,
                                                                Western Division.
               v.
                                                                No. 15 C 50175
JUSTIN WILKS, et al.,                                           Frederick J. Kapala, Judge.
       Defendants-Appellees.


                                               Order

    Martin Hoffman was convicted in Illinois of sexual abuse of a minor. His effective
sentence was about 10 years in prison, to be followed by 18 months’ supervised release.
Illinois requires sex offenders to live in approved housing during supervised release; a
prisoner who does not obtain approval for a housing site must spend the term of super-
vised release in prison. Brown v. Randle, 847 F.3d 861 (7th Cir. 2017), describes Illinois’s


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 17-3412                                                                          Page 2


practices. Hoffman asked the state to approve his residence, while on supervised re-
lease, at a location that is within 500 feet of a child-care facility. Illinois law provides
that no person convicted of sexual abuse of a minor may live within 500 feet of a child-
care facility unless “the property is owned by the child sex offender and was purchased
before June 26, 2006.” 720 ILCS 5/11-9.3(b-10). After concluding that Hoffman does not
own the place where he proposed to live, state officials required him to serve his super-
vised release within prison walls. In this suit under 42 U.S.C. §1983, Hoffman seeks
damages on the theory that, by confining him for too long, defendants violated the
Eighth Amendment to the Constitution, applied to the states by the Fourteenth
Amendment.

    Hoffman’s term of supervised release ended in August 2013, and he has been out of
prison for more than five years. He seeks damages rather than an injunction or a writ of
habeas corpus. Because he seeks damages, the defendants are entitled to assert qualified
immunity, which they did. Brown holds that personnel who implement Illinois’s pro-
gram are entitled to qualified immunity because no federal court has held that the Illi-
nois approach violates the Constitution, so they have not violated clearly established
law. See also Smith v. Anderson, 874 F.3d 966 (7th Cir. 2017) (same conclusion in another
Illinois case). Cf. Werner v. Wall, 836 F.3d 751 (7th Cir. 2016) (same conclusion concern-
ing a similar program in Wisconsin).

    Hoffman does not ask us to reconsider these decisions. Indeed, his brief does not
mention them. Instead he contends that defendants erred as a matter of Illinois law in
concluding that he did not own the property where he proposed to live. Hoffman and
his wife Debbie sold their marital home in February 2004. A trust, for which Debbie
Hoffman is sole trustee, bought a new home the same day. This is the place where
Hoffman proposed to live during his supervised release. State officials recognized that
it had been acquired before June 26, 2006, but concluded that a house owned by a trust
is not one “owned by the child sex offender” for the purpose of §5/11-9.3(b-10).

    Hoffman might have contested this conclusion by giving state officials a copy of the
trust. If he is a beneficiary, perhaps defendants would have recognized that he possess-
es an indirect ownership interest. But Hoffman did not show them a copy of the trust
agreement, and he has not introduced it as evidence in this federal suit either. He has
pitched his entire position on a contention that, because the new house was purchased
in part using proceeds from the sale of the old one, it is “marital property” under 750
ILCS 5/503(a), making him an owner as a matter of law, no matter what the trust says.
Defendants rejected this contention, and in this federal suit they defend their decision
by contending that §5/503 applies only to proceedings under the Illinois Marriage and
Dissolution of Marriage Act and is irrelevant to proceedings under §5/11-9.3(b-10). The
No. 17-3412                                                                          Page 3


district judge thought it unnecessary to resolve this dispute because defendants are enti-
tled to qualified immunity for taking a debatable position on a legal issue.

    All of the decisions the district court cited, however, concern uncertain propositions
of federal law. The district judge did not cite, and we have not found, any decision hold-
ing that persons who make an error of Illinois marital-property law nonetheless are
immune from damages. The parties’ briefs in this court likewise assume, without ap-
parent authority, that errors of state law are covered by federal immunity doctrines.

   A remand to the district court for resolution of the question whether a house pur-
chased with marital funds, but held in the name of someone other than a sex offender,
counts as “owned by the child sex offender” under §5/11-9.3(b-10), is not necessary.
This is a suit under §1983, which does not enforce state law by deeming a state official’s
error of state law to be a violation of the federal Constitution. See, e.g., Snowden v.
Hughes, 321 U.S. 1, 11 (1944) (“Mere violation of a state statute does not infringe the fed-
eral Constitution.”); Swarthout v. Cooke, 562 U.S. 216, 221–22 (2011) (same). A claim un-
der §1983 cannot be used to bootstrap a state-law dispute into federal court, when di-
versity of citizenship is absent so that 28 U.S.C. §1332 would not supply jurisdiction.
See, e.g., Avila v. Pappas, 591 F.3d 552, 553 (7th Cir. 2010).

    On the federal-law theory, defendants are entitled to qualified immunity for the rea-
sons given in Brown and Smith. (Hoffman does not contend that defendants’ professed
understanding of §5/11-9.3(b-10) is pretextual, so defendants are entitled to the immuni-
ty those decisions recognize.) The state-law theory, by contrast, belongs in state court. If
defendants are wrong about the meaning of §5/11-9.3(b-10), Hoffman may be entitled to
damages as a matter of state law.

  The decision of the district court is modified to provide that it is with prejudice on
Hoffman’s federal-law theory and without prejudice on his state-law theory. As so
modified it is

                                                                                  AFFIRMED.